Exhibit 10(xvii)

AMENDMENT AGREEMENT

THIS AMENDMENT AGREEMENT (this “Agreement”) is made and entered into between
Nucor Corporation, a Delaware corporation, on behalf of itself and its
affiliates (collectively “Nucor”), and Joseph A. Rutkowski (“Employee”).

WHEREAS, Employee and Nucor are parties to an Executive Employment Agreement
dated as of April 10, 2001 (the “Employment Agreement”);

WHEREAS, Employee and Nucor desire to amend the Employment Agreement to comply
with the requirements of Section 409A of the Internal Revenue Code;

NOW, THEREFORE, in consideration for the promises and mutual agreements
contained herein, the parties agree as follows:

1.    The following new paragraph 22 is added to the end of the Employment
Agreement effective as of November 5, 2007:

“22.    Compliance with Code Section 409A. Notwithstanding anything in this
Agreement to the contrary, if any amount or benefit that Nucor determines
constitutes non-exempt “deferred compensation” for purposes of Section 409A of
the Internal Revenue Code of 1986 would otherwise be payable or distributable
under this Agreement by reason of Employee’s separation from service, then to
the extent necessary to comply with Code Section 409A: (i) if the payment or
distribution is payable in a lump sum, Employee’s right to receive payment or
distribution of such non-exempt deferred compensation will be delayed until the
earlier of Employee’s death or the first day of the seventh month following
Employee’s separation from service, and (ii) if the payment, distribution or
benefit is payable or provided over time, the amount of such non-exempt deferred
compensation or benefit that would otherwise be payable or provided during the
six-month period immediately following Employee’s separation from service will
be accumulated, and Employee’s right to receive payment or distribution of such
accumulated amount or benefit will be delayed until the earlier of Employee’s
death or the first day of the seventh month following Employee’s separation from
service and paid or provided on the earlier of such dates, without interest, and
the normal payment or distribution schedule for any remaining payments,
distributions or benefits will commence.”

2.    Except as expressly or by necessary implication amended hereby, the
Employment Agreement shall continue in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
specified below.

 

/S/ JOSEPH A. RUTKOWSKI Date:   November 12, 2007  

 

NUCOR CORPORATION

By:   /S/ TERRY S. LISENBY Its:   Chief Financial Officer, Treasurer and
Executive Vice President Date:   November 21, 2007